Case 6:19-cr-00074-PGB-GJK Document 33 Filed 05/22/19 Page 1 of 5 PageID 66



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


UNITED STATES OF AMERICA,                            CASE NO: 6:19-cr-74-Orl-40DCI

       Plaintiff,
v.

LESLIE MUNIZ,

      Defendant.
______________________________/


                                   JOSEPH CHARLES FLYNN, III
                                     RESPONSE TO ORDER TO
                                         SHOW CAUSE

       COMES NOW Joseph Charles Flynn, III and respectfully submits this Response

 to this Honorable Court’s Order to Show Cause as to why the undersigned should not be

 sanctioned and as grounds thereof state the following:

     1. On May 3, 2019, NeJame Law was contacted by Kristin Padowitz, a former law

Clerk of Mark NeJame from over 20 years ago, regarding an issue involving her husband

Kenneth Padowitz, a licensed Florida attorney, based in the Southern District of Florida. It

was relayed to our firm that he had appeared on the record at a Preliminary Initial

Appearance involving this instant case in the Middle District of Florida without having first

been sworn in to practice in the Middle District of Florida.

     2. Discussions occurred between NeJame Law and Mr. Padowitz about appearing

gratis to assist him as might be necessary on May 6, 2019 during a reset of the Preliminary

Initial Appearance that took place on May 3, 2019 before the Honorable Leslie Hoffman.




                                                 1
 Case 6:19-cr-00074-PGB-GJK Document 33 Filed 05/22/19 Page 2 of 5 PageID 67



         3. I, Joseph Charles Flynn, III; Partner and Board Certified Criminal Trial Attorney at

NeJame Law agreed to appear on behalf of the firm. NeJame Law was not compensated for

their assistance at this Preliminary Initial Appearance, rather appearing as a friend to the

Court and to assist Mr. Padowitz while he attempted to remedy his error. We agreed to

provide temporary assistance, with the Court’s permission, by filing a Limited Notice of

Appearance (Doc. 11) until such time as a decision was made regarding whether Mr.

Padowitz was permitted to be sworn in to practice in the Middle District of Florida.

         4. On May 6, 2019, Joseph Charles Flynn, III appeared at the scheduled hearing and

after speaking with Mr. Padowitz; the Clerk, the Assistant United States Attorney,

Chauncey Bratt, and Ms. Leslie Muniz, the defendant in the case sub judice. I filed a

Limited Notice of Appearance for the Preliminary Initial Appearance and Arraignment[1].

         5. I appeared at the hearing, with Ms. Muniz agreeing to the terms previously

announced by the Honorable Leslie Hoffman on May 3, 2019.

         6. After the hearing, Mr. Flynn spoke with both Mr. Padowitz and Ms. Muniz stating

he would be present on May 17, 2019 for the Arraignment because of the obligations he

committed to when he filed his Limited Notice of Appearance.

         7. On May 15, 2019, Mr. Flynn and the Senior Partner of NeJame Law, Mark

NeJame, participated in a phone conference with Mr. Padowitz whereby they discussed his

future representation of the Defendant. During that call, it was discussed that Ms. Muniz

should consider obtaining counsel other than Mr. Padowitz, given the circumstances. In the

alternative, consideration should be given to filing a Financial Affidavit with the Court, to

determine Ms. Muniz’ eligibility for the services of the Office of the Federal Defender.



[1]
      The Honorable Court later stated they would like General Appearance to be filed for the Arraignment.


                                                            2
Case 6:19-cr-00074-PGB-GJK Document 33 Filed 05/22/19 Page 3 of 5 PageID 68



     8. At 4:48 p.m. on May 15, 2019, Mr. Flynn received an email from Mr. Padowitz

stating he was unable to file a Notice of Appearance because he was not a member of the

Middle District. He also stated that his client had insufficient funds to obtain a private

attorney at this time. Up until that time, I was hopeful and anticipating that Ms. Muniz

would be able to secure alternate arrangements for her representation.

     9. At 4:50 p.m., I received a phone call from Mr. Padowitz explaining the same

issues. The call lasted 8 minutes and ended with a limited discussion of what would likely

happen at the newly scheduled hearing on Friday, May 17, 2019.

     10. On May 15, 2019, I requested my Legal Assistant to file a Motion to Withdraw.

Unfortunately, we did not have a prepared Financial Affidavit at that time. Ms. Muniz had

been coming back and forth for her court appearances in Orlando and was living in South

Florida where she was having ongoing discussions regarding the situation with Mr.

Padowitz who she had paid and had been representing her for a period of time.

     11. As a result, counsel was unable to fulfill the requests of the May 6, 2019 Order by

this Honorable Court in full. Specifically: (1) We were not prepared to file a General

Appearance, as we had not been retained on this matter; (2) We did not have the appropriate

completed Financial Affidavit required by the Court in their Order to be prepared with our

Motion to Withdraw. Counsel acknowledges and apologizes to the Court for not assuring

this was done. I had hoped and anticipated that Ms. Muniz was going to be able to secure

alternate counsel and simply allowed myself to wait too long for the answer; (3) We

believed we could not file a Motion to Continue the May 17, 2019 Arraignment, as it would

require a pleading that the Honorable Court could determine created a General Appearance.




                                                  3
Case 6:19-cr-00074-PGB-GJK Document 33 Filed 05/22/19 Page 4 of 5 PageID 69




     12. On May 17, 2019, before this Honorable Court convened, I met with the Defendant

and assisted her in preparing the appropriate Financial Affidavit (Doc. 24) to assure the

docketed hearing would not suffer any undue delays.

     13. I, Joseph C. Flynn III, take full responsibility and offer my genuine and sincere

apology to this Honorable Court for my non-compliance with the May 6th “Order re Limited

Notice of Attorney Appearance” (Doc. 12). At no time was it my intention to delay,

frustrate, or inhibit this Honorable Court from proceeding on this matter. My intention was

to assist all involved as a professional courtesy and never to willfully not follow this

Honorable Court’s directive.

     WHEREFORE the undersigned Attorney respectfully requests this Honorable Court

dismiss the Rule to Show Cause and apply no further sanction for my unintentional

violation of the Rules of the Middle District of Florida.


                                              Respectfully submitted,

                                              /s/ Joseph C. Flynn IIII
                                              Joseph C. Flynn III
                                              Florida Bar Number 47027
                                              NeJame Law, P.A.
                                              189 South Orange Avenue, Suite 1800
                                              Orlando, Florida 32801
                                              Telephone: (407) 500-0000
                                              Facsimile: (407) 802-1436
                                              E-mail: trey@nejamelaw.com




                                                  4
Case 6:19-cr-00074-PGB-GJK Document 33 Filed 05/22/19 Page 5 of 5 PageID 70



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 22, 2019, I electronically filed the foregoing with

the Clerk of the Court, by using the CM/ECF system, which will send a Notice of Electronic

Filing to the following: Assistant United States Attorney, Chauncey Arthur Bratt, 400 W

Washington Str., Ste. 3100, Orlando, FL 32801, chauncey.bratt@usdoj.gov.




                                           /s/Joseph C. Flynn
                                           Joseph C. Flynn, Esquire
                                           Florida Bar Number 47027
                                           NeJame Law, P.A.
                                           189 South Orange Avenue, Suite 1800
                                           Orlando, Florida 32801
                                           Telephone: (407) 500-0000
                                           Facsimile: (407) 802-1436
                                           E-mail: trey@nejamelaw.com




                                              5
